DETAILED ACTION
The instant application having Application No. 16/480,788 filed on July 25, 2019 is presented for examination by the examiner. The claims submitted on October 12, 2021 are under consideration. Claims 1 and 4-7 are pending; claims 2-3 are canceled. 

Allowable Subject Matter
Claims 1 and 4-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art taken either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “wherein the coil comprises: multiple layers of interconnection layers, with insulating layers therebetween, and an electrically conductive portion connecting the multiple interconnection layers, wherein the electrically conductive portion is formed through an electrically conductive layer that is formed in a hole portion, or on an inside surface of a groove portion, that exposes the multiple interconnection layers.”
Claims 4-7 depend from claim 1 and are allowed for at least the reason stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206.  The examiner can normally be reached on 9AM-4PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARA E RAKOWSKI/Primary Examiner, Art Unit 2872